Citation Nr: 9909826	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-14 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a left knee injury during Department of Veterans Affairs 
hospitalization in February 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1977 to June 
1978.

This appeal arises from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied the 
veteran's claim for compensation pursuant to 38 U.S.C.A. 
§ 1151 for a left knee injury during Department of Veterans 
Affairs hospitalization in February 1998.  That same decision 
also denied the veteran's request to reopen his claim for 
service connection for non-union of the right clavicle.  The 
veteran filed a notice of disagreement in July 1998 as to 
both issues, but subsequently withdrew the request to reopen 
his claim for service connection for non-union of the right 
clavicle in his September 1998 substantive appeal.  
Accordingly, that issue is not before the Board.


REMAND

The veteran essentially contends that entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a left knee 
injury during Department of Veterans Affairs hospitalization 
in February 1998 is warranted.

A review of the claims file reveals that, by statement dated 
in August 1998, the veteran requested a hearing with the 
Hearing Officer at the Cleveland RO.  That statement also 
indicated the veteran understood he could still request a 
Board hearing.  During his RO hearing in November 1998 the 
veteran indicated he desired a Board hearing.  

In February 1999 the RO sent the veteran a notice of a 
proposal to hold, with the veteran's consent, a Travel Board 
hearing using newly acquired "video conferencing" 
technology authorized by Congress.  This would enable the 
veteran to attend the hearing at the RO, while the Board 
Member remained in the central office in Washington, D.C.  
The veteran was told that he had to tell the RO affirmatively 
whether or not he would attend, because, as the letter later 
explained, by accepting the proposal to hold a video 
conference hearing, the veteran would be waiving his right to 
a conventional "in- person" Travel Board hearing.  He was 
advised that if he preferred not to relinquish this right, 
the RO would cancel the hearing and keep him on the schedule 
for a future visit by a Board Member.  The video hearing was 
scheduled for March 15, 1999.

The letter requested that the veteran notify the RO within 10 
days as to whether or not he would attend the video 
conference hearing which had been scheduled for him.  There 
is no indication in the file that the veteran responded to 
this letter.  A handwritten note in the file indicates that 
the veteran failed to report for the scheduled video 
conference hearing.

As the option to hold a video conference hearing in lieu of 
an in-person hearing requires an affirmative waiver by the 
veteran of his right to an in-person hearing, and as there is 
no indication in the record that the veteran affirmatively 
waived his right to have an in-person hearing, the Board 
concludes that the veteran must still be scheduled for an in-
person Travel Board hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 19.75, 19.76, 20.704 (1998).

Therefore, to ensure that all due process requirements are 
met, this case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
hearing before a Member of the Board 
sitting at the RO.  The veteran and his 
representative should be notified in 
writing of the date, time and location of 
the Travel Board hearing, and a copy of 
the notification letter should be 
associated with the claims file.





The purpose of this REMAND is to afford due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable.  No action is 
required of the veteran until he is notified by the RO.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







